Citation Nr: 1828789	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-42 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the April 25, 2013 Form 9 was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 through September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge in an October 2017 Travel Board Hearing.  A transcript has been associated with the claims file.


FINDINGS OF FACT

1.  In a June 2011 rating decision, the RO granted a noncompensable rating for right testicle removal, and a noncompensable rating for residual surgical scars; the RO denied entitlement to service connection for degenerative arthritis of the lumbar spine with L3-L5 fusion, a left testicle condition, and a stomach condition.  The Veteran disagreed with this decision and a statement of the case (SOC) was issued February 12, 2013.

2.  A substantive appeal was not received within 60 days of notification of the February 12, 2013 statement of the case; while a VA From 9 (substantive appeal) dated April 4, 2013 is of record, the VA date stamp indicates this form was not received by VA until April 25, 2013, well after the period for perfecting the appeal ended.


CONCLUSION OF LAW

1.  A timely substantive appeal regarding the June 2011 rating decision and the February 2013 statement of the case was not received and that rating decision is final.  38 U.S.C. §§ 7105, 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.300 to 20.306, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The regulations pertinent to this decision were provided in the October 2014 statement of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Per VA regulation and as applicable to this case, a substantive appeal consists of a properly completed VA Form 9 "Appeal to Board of Veterans' Appeals" or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

A June 2011 rating decision granted a noncompensable rating for right testicle removal, and a noncompensable rating for residual surgical scars, and denied entitlement to service connection for degenerative arthritis of the lumbar spine with L3-L5 fusion, a left testicle condition, and a stomach condition.  The Veteran was notified of this decision by a letter dated June 30, 2011.  The Veteran filed a timely notice of disagreement in July 2011, and was subsequently issued a SOC on February 12, 2013.  The Veteran submitted a VA Form 9, which was date stamped April 25, 2013, which was after the filing deadline for perfecting the appeal had passed.  See 38 C.F.R. § 20.302.  When, as here, a postmark is not of record, the postmark will be presumed to be 5 days prior to the date of receipt of the document by VA.  § 20.305.  In this case, applying the "mailbox" rule noted above, the Form 9 was still not timely.

The Veteran reported that he did not submit his VA Form 9 to VA, but rather to his representative, and that his representative submitted the Form 9 to VA prior to the 60-day deadline.  The Veteran's representative testified during the October 2017 Board hearing that the Veterans Services Organization (VSO) did not have any digital mailing systems at that time to avoid delays.  The representative also testified that the Veteran's VA Form 9 was received by VA approximately 10 business days after the deadline, and that showed the Veteran acted in good conscience to file the VA Form 9 in a timely manner.  Notably, the representative did not testify that the VA Form 9 was submitted in a timely manner by the VSO.  Furthermore, there is no evidence to show that the Form 9 was received by the Saint Louis RO prior to April 25, 2013 and not date stamped until that date.

The Veteran and his representative essentially contend that the Form 9 was mishandled by the United States Post Office or VA.  The Veteran, in his December 2014 substantive appeal argued that VA intentionally waited to date stamp his April 2013 VA Form 9 so that the deadline would expire.  There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  The Board finds that the contentions of the Veteran and his representative alone are not sufficient to rebut the presumption of regularity as to the handling of the VA Form 9 by the Post Office and VA. As such, the Board finds that the VA Form 9 was not received by VA until April 25, 2013.

The record does reflect that the Veteran's substantive appeal was dated April 4, 2013, but was not time-stamped as received by the VA until April 25, 2013.  No written document that could constitute a VA Form 9 was received within 60 days of the date on which the February 12, 2013 SOC was sent to the Veteran, or within the remainder of the one-year period from the date of the June 30, 2011 letter notifying him of the rating decision.  Based on this evidence, the Board finds that the Veteran's April 25, 2013 VA Form 9 was not timely filed.  As such, the June 2011 rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.


ORDER

The April 25, 2013 VA Form 9 was not timely filed.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


